DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 12/11/2020 is acknowledged.  The traversal is on the ground(s) that Species (i)-(ii) belong to the same classification, require the same field of search and the same status in the art, and will not increase the search burden of the examiner.  This is not found persuasive because as indicated in paragraphs [0024]-[0025] of the instant published application, the circuit relating to the switch of claims 11-12 corresponds to a different embodiment to that of the circuit of claims 1-10. In other words, figure 3 reads on claims 11-12 and figures 4-5 read on claims 1-10 which are different species. As indicated in the restriction requirement, the species are distinct because claims 1-10 switch comprises a stationary contact, a movable contact capable of contacting the stationary contact under a driving action from the cover body, and a reset member coupled to the movable contact such that the movable contact is moved by a reset deformation of the reset member between a first position in which the movable contact is connected to the stationary contact to switch on the switch and a second position in which the movable contact is separated from the stationary contact to switch off the switch whereas the switch of claims 11-12 comprises two connectors, and a conductive layer provided on an inner surface of the cover body, so that the two connectors are in communication through the conductive layer and .  
The requirement is still deemed proper and is therefore made FINAL. 
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/11/2020.

Status of Claims
	Claims 1-3, 5, 7-12 are currently pending in the application, of claims 11-12 are withdrawn from consideration. Claims 4, 6 and 13 has been canceled.
	The merits of claims 1-3, 5 and 7-10 are addressed below.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 18, “the number of the reset member is two, two reset members” should read - -a number of the reset member is two, the two reset members- -.  
In claim 7, line 2, “the number of stationary contact is two, the two stationary contacts”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the through hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 10 must depend on claim 9 as it is where “the through hole” is first recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (U.S. Patent Application Publication 2018/0113157) and further in view of Zhu et al. (WO 2014/117711).
Regarding claim 1, Gross teaches a battery pack (100) (i.e., high voltage battery system) (paragraph [0033]), comprising:
a casing (130) (i.e., battery housing) (paragraph [0037]);

a fuse (138) (i.e., fuses) disposed inside the casing and connected in series to the circuit (i.e., HVTS is integrated within battery pack and is electrically coupled to battery and high voltage circuit) (paragraph [0037-[0038], [0040]);
a switch (170, 172) (i.e., first connector and second connector) inside the casing, wherein the switch is connected in series with the circuit to control a connection/disconnection of the circuit (i.e., connection between first and second connectors is automatically broken when environmental cover is removed…second connector re-establish connection with first connector) (paragraphs [0045]-[0047]); and
a cover body (152) (i.e., environmental cover) disposed corresponding to the opening (see figures 4-5), wherein the cover body is configured to have a first state in which the switch is switched on to connect the circuit when the cover body is capped at the opening and a second state in which the switch is switched off to disconnect the circuit when the cover body is detached from the opening (i.e., first connector is exposed when environmental cover is removed from module housing and fuse access panel is secured to module housing to prevent access to fuses. Second connector is coupled to an inside of the environmental cover and is configured to mate with firs connector, which closes the HVIL circuit. Connection between first and second connectors is automatically broken when environmental cover is removed…second connector re-establish connection with first connector) (paragraphs [0045]-[0047]).

    PNG
    media_image1.png
    827
    596
    media_image1.png
    Greyscale

	Gross does not explicitly teach the particulars of the switch comprises a stationary contact, a movable contact capable of contacting the stationary contact under a driving action from the cover body, and a reset member coupled to the movable contact such that the movable contact is moved by a reset deformation of the reset member between a first position in which the movable contact is connected to the stationary contact to switch on the switch and a second position in which the movable contact is separated from the stationary contact to switch off the switch, the number of the reset member is two, two reset members are respectively disposed on two sides of the movable contact, and the two reset members are a 
	Zhu, directed to switch (i.e., breaker for actively cutting off a circuit) used in a lithium battery power supply) (abstract), teaches a switch comprising a stationary contact (306, 312) (i.e., static contact), a movable contact (305) (i.e., moving spring piece) and two reset members (310, 314) (i.e., first and second elastic members) (page 6) coupled to the movable contact (as shown in figure 4) such that the movable contact is moved by a reset deformation of the reset member between a first position in which the movable contact is connected to the stationary contact to switch on the switch and a second position in which the movable contact is separated from the stationary contact to switch off the switch (page 7);
	the two reset members are respectively disposed on two sides of the movable contact, and the two reset members are a first reset member and a second reset member, respectively (as shown in figure 4); and
the movable contact has a first surface and a second surface which are disposed opposite to each other, one end is coupled to the first surface, and one end of the second reset member in the reset deformation direction thereof is coupled to the second surface (as shown in figure 4).
Zhu teaches the above configuration of the switch has beneficial effects and can be used when the battery pack is over-voltage, over-charged or over discharged. In addition, is small in 
Gross provides the guidance of the battery pack with a casing, a circuit, a fuse, a switch, and a cover body but does not teach the particular configuration of the switch as recited in the instant claim. Zhu teaches a switch utilized in a battery pack a configuration substantially identical to the one claim. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Gross to have a switch as described in Zhu where beneficial effects are achieved. In addition, it can be used when the battery pack is over-voltage, over-charged or over discharged and also has the function of visual state indication and avoiding the danger of continuous energization. Moreover, is small in volume, easy to install.
It is noted that Zhu does not teach the specifics of one end of the first reset members disposed in a reset deformation direction thereof disposed corresponding to the opening, however, positioning or replacing the switch of Zhu where Gross switch is located would result in this specific configuration. 
As to the functional limitation “capable of contacting the stationary contact under a driving action from the cover body”, since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.

    PNG
    media_image2.png
    773
    741
    media_image2.png
    Greyscale

	Regarding claim 2, as indicated above positioning or replacing the switch of Zhu where Gross switch is located would result in the configuration as recited above in claim 1 and further, would have the movable contact disposed corresponding to the opening of Gross, so that the movable contact is driven to move from the second position to the first position when the cover body is moved from the second state to the first state. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Gross to have a switch as described in Zhu where beneficial effects are achieved. In addition, it can be used when the battery pack is over-voltage, over-charged or 
	Regarding claim 3, Gross as modify by Zhu teaches the battery pack including the switch as described above in claims 1-2. Zhu teaches the movable contact (305) is a moving spring piece suggesting having elasticity (page 6). Zhu teaches the movable contact (305) is moved between a first and second position (page 7). Since the movable contact is described as a moving spring piece and move between a first direction and a second direction in response to safety mechanism (page 7), it is clear the elasticity of flexibility would assist its own movement between positions. As skilled artisan would consider modifying the switch of Gross to have the movable contact elastic as taught by Zhu as such would allow the required movement between positions, otherwise if it were fixed the safety mechanism would not function.  
Regarding claim 5, Gross as modify by Zhu teaches the battery pack including the switch as described above in claims 1. Zhu teaches one end of the reset member in a reset deformation direction thereof is coupled to the movable contact (as shown in figures 4-5). As indicated above, positioning or replacing the switch of Zhu where Gross switch is located would result in the configuration as recited above in claim 1 and further would have the other end disposed corresponding to the opening so that the cover body drives the movable contact to move by the reset member. 

    PNG
    media_image3.png
    710
    675
    media_image3.png
    Greyscale

Regarding claim 7, Gross as modify by Zhu teaches the battery pack including a switch as described above in claims 1. Zhu teaches the number of the stationary contact is two (306, 312), and the two stationary contacts are spaced apart in a first direction; and the movable contact (305) is extended in the first direction to be simultaneously connectable to the two stationary contacts (as shown in figures 4-5) (page 6-7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Gross to have a switch as described in Zhu where beneficial effects are achieved. In addition, it can be used when the battery pack is over-voltage, over-charged or over discharged and also has the function of visual state indication and avoiding the danger of continuous energization. Moreover, is small in volume, easy to install.
Regarding claim 8, Gross as modify by Zhu teaches the battery pack including a switch as described above in claims 1. Zhu teaches the switch further comprises a control column (303) 

    PNG
    media_image4.png
    712
    707
    media_image4.png
    Greyscale

Regarding claim 10, Gross as modify by Zhu teaches the battery pack including a switch as described above in claims 1. Gross does not teach the particulars of the accommodation space however, a skilled artisan would know an accommodation space would be required in order to position or accommodate the switch accordingly. Zhu teaches a through hole where the control column protrudes (as shown in figure 4). As indicated above positioning or replacing the switch of Zhu where Gross switch is located would result in the configuration as recited above in claim 1 and further, would have the accommodation space in communication with the opening and enable the control column to be protruded out of the through hole. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Gross to have a switch as described in Zhu where beneficial effects are achieved. In addition, it can be used when the battery pack is over-voltage, over-charged or over discharged and also has the function of visual state indication and avoiding the danger of continuous energization. Moreover, is small in volume, easy to install.

    PNG
    media_image5.png
    712
    707
    media_image5.png
    Greyscale


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claim is not taught or suggested in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723